Per Curiam:.
The only assignment of error' challenges the propriety of the action of the trial court in refusing to direct a verdict for the defendant at its request. Such a direction would have been, in the face of our opinion, rendered in an earlier stage of this litigation, and reported in 45 Vroom 659. There was no error in its refusal.
The judgment under review will be affirmed.
For affirmance—The Chancellor, Chief Justice, Garrison, Swayze, Eeed, Trenchard, Parker, Bergen, Yoorhees, Minturn, Bogert, Yredenburgh, Yroom, Green, Gray, Dill, J.J. 16.
For reversal—None.